Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2015

                                     No. 04-15-00403-CR

                             Kenneth Thomas MORGAN-DAVIS,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4937
                     The Honorable Kevin M. O’Connell, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED. It is
ORDERED that no costs shall be assessed against appellant in relation to this appeal because he
qualifies as an indigent under TEX. R. APP. P. 20.1.

       It is so ORDERED on August 19, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.


                                                _____________________________
                                                Keith E. Hottle, Clerk